
	
		I
		112th CONGRESS
		2d Session
		H. R. 4900
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain women’s
		  footwear with outer soles of rubber or plastics and uppers of textile materials
		  and leather.
	
	
		1.Certain women’s footwear with
			 outer soles of rubber or plastics and uppers of textile materials and
			 leather
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles of rubber or plastics and uppers of
						textile materials, having uppers of which over 50 percent of the external
						surface area (including any leather accessories or reinforcements such as those
						mentioned in note 4(a) to this chapter) is leather, for women (provided for in
						subheading 6404.19.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
